           Case ILS/3:21-cv-00021 Document 38 Filed 03/19/21 Page 1 of 6




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


    IN RE: CROP INPUTS ANTITRUST                       MDL No. 2993
    LITIGATION


RESPONSE TO MOTION FOR TRANSFER OF ACTIONS PURSUANT TO 28 U.S.C. §
  1407 FOR COORDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS

        Pursuant to 28 U.S.C. § 1407 and Judicial Panel on Multidistrict Litigation Rule 6.2(a),

Plaintiffs Melinda Budde, B & H Farming, Tyche Ag. LLC, Ceres Ag. LLC, and Cedar Draw,

LLC (collectively, “RICO Plaintiffs”) support the portion of the Movants’ motion seeking to

consolidate numerous related actions (“Related Actions”) in five different district courts to a single

district court for pretrial proceedings.1 However, RICO Plaintiffs request that these Related

Actions be transferred to and consolidated before the Honorable Michael J. Davis in the District

of Minnesota, before whom several related class actions are currently pending, and the district

supported by plaintiffs in four out of five districts.




1
 The Related Actions include the following: B & H Farming et al. v. Syngenta Corp. et al.,
1:21-cv-00121-REB (D. Idaho); Budde v. Syngenta Corporation, et al., No. 2:21-cv-02095 (D.
Kan.); Canjar v. Bayer Cropscience LP, et al., No. 3:21-cv-00181 (S.D. Ill.); Carlson v. Bayer
CropScience LP, et al., No. 0:21-cv-00475-MJD-TNL (D. Minn.); DeKrey v. Bayer Cropscience
LP, No. 21-cv-00639-SRN-BRT (D. Minn.); Duncan v. Bayer Cropscience LP, et al., No. 3:21-
cv-00158 (S.D. Ill.); Eagle Lake Farms Partnership v. Bayer Cropscience LP, et al., No. 0:21-
cv-00543 (D. Minn.); Flaten v. Bayer Cropscience LP, et al., No. 0:21-cv-00404 (D. Minn.);
Handwerk v. Bayer Cropscience LP, et al., No. 0:21-cv-00351 (D. Minn.); Hapka Farms, Inc. v.
Bayer Cropscience LP, et al., No. 0:21-cv-00685 (D. Minn.); Jones Planting Co. III v. Bayer
Cropscience LP, et al., No. 3:21-cv-00173 (S.D. Ill.); Lex v. Bayer Cropscience LP, et al., No.
3:21-cv-00122 (S.D. Ill.); Pfaff v. Bayer Cropscience LP, No. 0:21-cv-00462-MJD-TNL (D.
Minn.); Piper v. Bayer Cropscience LP, et al., No. 3:21-cv-00021 (S.D. Ill.); Ryan Bros., Inc. v.
Bayer Cropscience LP, No. 0:21-cv-00433-MJD-TNL (D. Minn.); Schultz v. Bayer Cropscience
LP, et al., No. 0:21-cv-00681 (D. Minn.); Swanson v. Bayer Cropscience LP, et al., No. 3:21-cv-
00046 (S.D. Ill.); Tom Burke Farms v. Bayer Cropscience LP, et al., No. 2:21-cv-01049-KSM
(E.D. Pa.); Vienna Eqho Farms v. Bayer Cropscience LP, et al., No. 3:21-cv-00204 (S.D. Ill.).
                                                   1
             Case ILS/3:21-cv-00021 Document 38 Filed 03/19/21 Page 2 of 6




                                        INTRODUCTION

        As set out fully in the Response filed on behalf of the Minnesota Plaintiffs, the Related

Actions are appropriate for transfer and consolidation in the District of Minnesota before the

Honorable Michael J. Davis. The RICO Plaintiffs respond separately to highlight two additional

reasons for consolidation in Minnesota: (1) while the Illinois plaintiffs may have filed quickly,

RICO Plaintiffs and the Related Cases requesting transfer to the District of Minnesota have done

substantially more work to develop the claims and factual allegations; (2) Minnesota is more

centrally located for third-party witnesses and representative of the agricultural claims at issue in

this case.

                                           ARGUMENT

  I.    The Related Actions Should Be Consolidated in and Transferred to the District of
        Minnesota

             A. RICO and Minnesota Plaintiffs Provide More Sophisticated and Thorough
                Claim and Factual Allegation Development.

        Illinois Plaintiffs argue that centralization in the Southern District of Illinois is justified

because their cases are more advanced. But there is less than two months difference between the

dates of first filing and the filing of all the Related Actions listed in the motion to transfer. None

of the Related Actions have begun discovery; and there are currently no pending motions to

dismiss under Rule 12 in any case.

        Despite an attempt to characterize RICO Plaintiffs’ class actions as “merely driving down

the road paved by” Illinois Plaintiffs, a review of the complaints demonstrates that RICO Plaintiffs

spent additional time researching additional claims and factual allegations, resulting in an

additional claim under the Racketeer Influenced and Corrupted Organization Act claim, 18 U.S.C.

§ 1962(c) and (d) and more substantial allegations that can withstand early dispositive motion



                                                  2
             Case ILS/3:21-cv-00021 Document 38 Filed 03/19/21 Page 3 of 6




practice.2 The group of Plaintiffs requesting transfer to the District of Minnesota have spent the

time to provide the proposed national classes with substantiated, meritorious claims—rather than

just attempting to file first and ask immediately to be appointed interim class counsel.

                                              Illinois Consolidated             RICO Plaintiffs
    ALLEGATIONS INCLUDED
                                                    Complaint


    RICO Claim alleged                                  X                                  
    Defendants’ attempts to control
    farmer data through farm
    management platforms
                                                        X                                  
    Manufacturer Defendants’
    investment in proprietary farm
    management platforms
                                                        X                                  
    FBN’s rural employee operations
    including in South Dakota and
    Montana
                                                        X                                  
    Inclusion of entire, publicly available
    anti-competitive communications
    between Defendants
                                                        X                                  
    Allegations about chilling effect of
    Defendants’ behavior on potential
    online suppliers
                                                        X                                  
    Allegations about CropLife
    membership demonstrating full
    access only to pesticide industry                   X                                  
    manufacturers and distributors
    Allegations showing previous
    coordination through CropLife to
    threats to industry consolidation
                                                        X                                  
    Allegations about coordination
    between CropLife and the
    Agricultural Retailers Association
                                                        X                                  

2
 The allegations referenced in the following table can be found in Budde v. Syngenta
Corporation, et al., No. 2:21-cv-02095, Compl. at ¶¶ 2, 9, 46-48, 51-52, 59, 69-71, 76, 79, 83-
87, 121-186 (D. Kan.).
                                                 3
          Case ILS/3:21-cv-00021 Document 38 Filed 03/19/21 Page 4 of 6




       In addition to the MDL experience highlighted in the Minnesota Plaintiffs’ response, the

District of Minnesota, and Judge Davis in particular, have experience in RICO actions for the type

of coordinated activity alleged in these cases. See, e.g., Illinois Farmers Insurance Company et al.

v. Lake Street Chiropractic Clinic, P.A., et al., Civ. No. 17–5090, 2018 WL 2390133 (D. Minn.

May 25, 2018) (Davis, J.) (RICO claims involving multiple insurance company plaintiffs); In re

EpiPen Direct Purchaser Litigation, Case No. 20-cv-0827, 2021 WL 147166 (D. Minn. Jan. 15,

2021) (coordinated class actions asserting Sherman Act and RICO claims).

           B. The District of Minnesota Is the Most Appropriate Transferee Forum and Is
              the Most Convenient for the Parties and Witnesses

       RICO Plaintiffs agree with the Minnesota Plaintiffs that the District of Minnesota is ideally

suited to oversee this MDL. Beyond the location of three Defendants, the location is also a closer

nexus to third-party witnesses and documents as well as more appropriate given Minnesota’s

strong agricultural roots and close geographic connection with other major agricultural regions.

       On the first point, as set out above, the third-party online platforms are central to RICO

Plaintiffs’ claims. The entities referenced in RICO Plaintiffs’ case have strong presences in the

upper-Midwest states: AgVend is headquartered in Minneapolis, Minnesota, and FBN’s Farmer

Experience location is in South Dakota (with additional employees located in Montana). The

necessity for third-party discovery favors both centralization to avoid over-burdening non-parties

and transfer to Minnesota given its proximity to these key witnesses and their documents. Cf. In

re Qualcomm Antitrust Litig., 273 F. Supp. 3d 1373, 1376 (J.P.M.L. 2017) (transferring cases to

the Northern District of California in part because of the convenience for the third parties and

witnesses located in Asia); In re FCA US LLC Monostable Elec. Gearshift Litig., 214 F. Supp. 3d

1354, 1356 (J.P.M.L. 2016) (transferring actions to location where a defendant and key third-party

supplier were located and noting centralization will minimize duplicative discovery including on

                                                 4
            Case ILS/3:21-cv-00021 Document 38 Filed 03/19/21 Page 5 of 6




likely third-party supplier); In re Treasury Sec. Auction Antitrust Litig., 148 F. Supp. 3d 1360,

1362 (J.P.M.L. 2015) (concluding centralization necessary in part because of need for coordinated

third-party discovery and transferring actions to location where most defendants and third-parties

were headquartered).

          Additionally, Minnesota is a leading agricultural state with around $17.1 billion in

agricultural sales.3 Minnesota is one of the top producers for a more diverse set of crops than

Illinois. While both Illinois and Minnesota have similar cash receipts for agriculture, Minnesota

has much less net income indicating that farmers in the region are more likely to be affected by

the overall squeeze from ultracompetitive prices.4 Minnesota’s diverse agriculture background as

well as those of its neighboring agricultural states makes it a natural location for transfer.

    II.   CONCLUSION

          For the foregoing reasons as well as those set out in the Minnesota Plaintiffs’ response,

RICO Plaintiffs respectfully request that the Panel transfer the Related Actions to a single district

court for consolidated or coordinated pretrial proceedings under 28 U.S.C. § 1407. RICO Plaintiffs

specifically request that the Panel order the cases transferred to the District of Minnesota and

consolidated before the Honorable Michael J. Davis.




3
  Minnesota Department of Agriculture, Economic Analysis and Market Research,
https://www.mda.state.mn.us/business-dev-loans-grants/economic-analysis-market-research (last
visited Mar. 17, 2021). See also Rob Cook, Ranking of States with the Highest Agricultural
Receipts, Beef2Live (Sept. 14, 2020), https://beef2live.com/story-states-produce-food-value-0-
107252 (showing in the Top 5 of states with highest agricultural receipts according to the
USDA).
4
  United States Department of Agriculture, National Agricultural Statistics Service, Minnesota’s
Rank in United States Agriculture (Sept. 24, 2020),
https://www.nass.usda.gov/Statistics_by_State/Minnesota/Publications/Rankings/2020-MN-
Rankings.pdf.
                                                  5
         Case ILS/3:21-cv-00021 Document 38 Filed 03/19/21 Page 6 of 6




Dated: March 19, 2021               Respectfully submitted,

                                    /s/ Ruth Anne French-Hodson
                                    Ruth Anne French-Hodson
                                    Rex Sharp
                                    SHARP LAW, LLP
                                    5301 W. 75th Street
                                    Prairie Village, KS 66208
                                    (913) 901-0505
                                    (913) 901-0419 fax
                                    rsharp@midwest-law.com
                                    rafrenchhodson@midwest-law.com

                                    Isaac Diel
                                    Greg Bentz
                                    SHARP LAW, LLP
                                    6900 College Blvd., Suite 285
                                    Overland Park, KS 66211
                                    (913) 901-0505
                                    (913) 901-0419 fax
                                    idiel@midwest-law.com
                                    gbentz@midwest-law.com

                                    Counsel for Plaintiff Melinda Budde

                                    Vaughn Fisher, ISB No. 7624
                                    Jennifer Hanway, ISB No. 9921
                                    FISHER HUDSON SHALLAT
                                    950 W. Bannock St., Ste. 630
                                    Boise, ID 83702
                                    Telephone: (208) 345-7000
                                    Facsimile: (208) 514-1900
                                    vaughn@fisherhudson.com
                                    jennifer@fisherhudson.com

                                    Ruth Anne French-Hodson
                                    SHARP LAW, LLP
                                    5301 W. 75th Street
                                    Prairie Village, KS 66208
                                    (913) 901-0505
                                    (913) 901-0419 fax
                                    rafrenchhodson@midwest-law.com

                                    Counsel for Plaintiffs B & H Farming, Tyche Ag.
                                    LLC, Ceres Ag. LLC, and Cedar Draw, LLC



                                       6
